DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an adhesive film formed of an adhesive composition comprising a monomer mixture of 4-hydroxybutyl acrylate (and those recited in [0064] of present specification) in an amount of 5-40% by weight and a comonomer of 2-ethylhexyl (and those recited in [0081] of present specification) in an amount of 60-95% by weight, does not reasonably provide enablement for any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount and any type of a comonomer in any amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-3, 5-11, and 13-21 can be used as claimed and whether claims 1-3, 8-11, and 13-21 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-3, 8-11, and 13-21, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-3, 5-11, and 13-21 read on any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount and any type of a comonomer in any amount while the specification discloses an adhesive film formed of an adhesive composition comprising a monomer mixture of 4-hydroxybutyl acrylate (and those recited in [0064] of present specification) in an amount of 5-40% by weight and a comonomer of 2-ethylhexyl (and those recited in [0081] of present specification) in an amount of 60-95% by weight.
	(b) There is no direction or guidance presented for any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount and any type of a comonomer in any amount. 
	(c) There is an absence of working examples concerning any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount and any type of a comonomer in any amount. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, and 13-21 are rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 10,745,597).
Regarding claim 1, Kim et al. teaches an adhesive film (See Title and Abstract) formed of an adhesive composition that includes a monomer mixture comprising a hydroxyl group-oC (col. 1, lines 54-63). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 2, Kim et al. teaches wherein the adhesive composition further includes nanoparticles having an average particle diameter of about 10 nm to about 400 nm (col. 12, lines 4-9).
Regarding claim 3, Kim et al. teaches an adhesive film (See Title and Abstract), comprising: a hydroxyl group-containing (meth)acrylic copolymer formed from a monomer mixture comprising a hydroxyl group-containing mono(meth)acrylate and a comonomer (col. 8, line 32-col. 9, line 16); nanoparticles having an average particle diameter of about 10 nm to about 400 nm (col. 12, lines 4-9), wherein the adhesive film has a haze of about 5% or less for a specimen thickness of about 100 µm (col. 3, lines 16-18), and wherein the adhesive film has a storage modulus after curing of about 10 kPa to about 1,000 kPa at an entire temperature range of -20 °C to 80 oC (col. 1, lines 54-63).
It is noted that Kim et al. does not disclose how the haze is measured. However, given that the haze of the prior art overlaps the presently claimed range, absent evidence to the contrary 
Regarding claim 5, Kim et al. teaches wherein the nanoparticles have a core-shell structure in which: the core has a glass transition temperature of about -150 oC to about 10 oC, and the shell has a glass transition temperature of about 15°C to about 150°C (col. 12, lines 15-25 and 40-42).
Regarding claim 6, Kim et al. teaches wherein: the core includes a polyalkyl (meth)acrylate, and the shell includes a polyalkyl (meth)acrylate (col. 12, lines 30-39 and 45-53).
Regarding claim 7, Kim et al. discloses the shell may be present in an amount of about 1 wt% to about 70 wt% (col. 13, lines 5-10). Therefore, a weight ratio of the core to the shell of the nanoparticles would be 3:7 to 99:1 which overlaps the claimed range of about 1:1 to about 9:1. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 8, Kim et al. teaches wherein the nanoparticles are present in an amount of about 0.5 parts by weight to about 15 parts by weight, based on 100 parts by weight of the monomer mixture (col. 13, lines 24-30).
Regarding claim 9, Kim et al. teaches wherein a difference in index of refraction between the nanoparticles and the hydroxyl group-containing (meth)acrylic copolymer is about 0.05 or less (col. 2, lines 53-56) or 0 to about 0.01 (See Table 1, Examples).
Regarding claim 10, Kim et al. teaches further comprising: a crosslinking agent (col. 14, lines 23-59).
Regarding claim 11, given that Kim et al. teaches adhesive film having materials, including hydroxyl group-containing (meth)acrylic copolymer and nanoparticles, identical to those presently claimed, the adhesive film would inherently have a glass transition temperature (Tg) as presently claimed, absent evidence to the contrary.
Regarding claim 13, Kim et al. teaches wherein the adhesive film has a storage modulus of about 10 kPa to about 200 kPa at -20°C to 80°C (col. 1, lines 54-63).
Regarding claim 14, Kim et al. teaches wherein, when the adhesive film has a thickness of about 100 µm and is then subjected to about 200% stretching µm, the adhesive film has a haze of about 5% or less (col. 3, lines 16-18). 
 Regarding claim 15, Kim et al. teaches wherein the adhesive film has a T-peel strength of about 400 gf/in to about 4,000 gf/in, as measured at 25°C with respect to a corona-treated polyethylene terephthalate film (col. 2, lines 5-7).
Regarding claim 16, Kim et al. teaches wherein the adhesive film has a T-peel strength of about 200 gf/in to about 2,000 gf/in, as measured at 60°C with respect to a corona-treated polyethylene terephthalate film (col. 2, lines 8-10).
Regarding claim 17, given the T-peel strength of the adhesive film at 25 oC is about 400 gf/in to about 4,000 gf/in and the T-peel strength of the adhesive film at 60°C is about 200 gf/in to about 2,000 gf/in (col. 2, lines 5-10) and given the adhesive film has a thickness of about 100 µm (col. 2, lines 61-65), a ratio of a T-peel strength of the adhesive film having a thickness of about 100 µm at 25 oC to a T-peel strength of the adhesive film having a thickness of about 100 µm at 60 oC is about 2:1 which falls within the claimed range of about 1:1 to about 4:1.
Regarding claim 18, Kim et al. teaches wherein the adhesive film does not generate bubbles (See Table 1, Examples).
It is noted that Kim et al. discloses a different measurement method for bubble generation (col. 24, lines 24-38). However, given that the bubble generation of the prior art meets the presently claimed range, absent evidence to the contrary regarding the criticality of how bubble generation is measured, it is the Examiner’s position that Kim et al. meets the presently claimed limitation.
Given that Kim et al. teaches adhesive film having materials, including hydroxyl group-containing (meth)acrylic copolymer and nanoparticles, identical to those presently claimed, the adhesive film would inherently not detach as presently claimed, absent evidence to the contrary.
Regarding claim 19, Kim et al. teaches a display member, comprising: an optical film; and the adhesive film as claimed in claim 3, the adhesive film being attached to one or both surfaces of the optical film (col. 19, lines 56-59).
Regarding claim 20, Kim et al. teaches wherein the optical film includes a touch panel, a window, a polarizing plate, a color filter, a retardation film, an elliptical polarizing film, a reflective polarizing film, an anti-reflective film, a compensation film, a brightness improving film, an alignment film, an optical diffusion film, a glass shatterproof film, a surface protective film, an OLED device barrier layers, a plastic LCD substrate, an indium tin oxide (ITO)-containing film, a fluorinated tin oxide (FTO)-containing film, an aluminum-doped zinc oxide (AZO)-containing film, a carbon nanotube (CNT)-containing film, a silver nanowire- containing film, or a graphene-containing film (col. 19, line 60-col. 20, line 5).
Regarding claim 21, Kim et al. teaches wherein the nanoparticles are present in an amount of about 0.5 parts by weight to about 15 parts by weight, based on 100 parts by weight of the monomer mixture (col. 13, lines 24-30).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims	1-3, 5-6, 8-10, 13-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-18 of U.S. Patent No. 10,745,597. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an adhesive film.
Regarding present claims 1-3, 5-6, 8-10, 13-19 and 21, conflicting claims 1 and 3-18 are substantially identical to that of the present claims. Regarding limitations recited in the patented claims not found in the present claims, these limitations are encompassed by the present claims given that the present claims use the open language of "comprising".
Response to Arguments
Applicant's arguments filed 09/16/21 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, a new ground of rejection over Kim et al. is set forth above. Applicant's arguments with respect to the 35 USC 112(a) are not persuasive as set forth below.
Applicant amended claims 1 and 3 to include storage modulus “after curing…at an entire temperature range” of -20oC to 80 oC.
With respect to the 35 USC 112(a) rejection of record, Applicant argues that the amount of experimentation has simply not been shown to be undue and such contention amounts to nothing more than unsupported, conclusory conjecture. Applicant submitted Declaration using “a 
However, the rejection of record is not enablement, but rather scope of enablement. As set forth in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” and “[w]hen a range is claimed, there must be reasonable enablement of the scope of the range”. In the instant case, everything within the scope of the present claims is not enabled for an adhesive film formed from a composition comprising specific monomers in specific amounts while the present claims only broadly recite hydroxyl group containing methacrylate and comonomer in any amount. While the Declaration shows two additional hydroxyl group containing acrylates in two amounts and one additional comonomer in one amount, the quantity of experimentation would still be great given that the claims encompass any hydroxyl group containing methacrylate in any amount, e.g. 50%, 60%, etc. and any comonomer, e.g. styrene, ethylene, etc. in any amount, e.g. 5%, 10%, etc. which are not supported by the data. There would be undue experimentation given that the quantity of experimentation would be great, there is an absence of working examples encompassing the broad scope of the present claims and there is no direction or guidance to make or use an adhesive film that encompasses the broad scope of claim 1. Specifically, it is noted that the specification is enabled for an adhesive film formed of an adhesive composition comprising a monomer mixture of 4-hydroxybutyl acrylate (and those recited in [0064] of present specification) in an amount of 5-40% by weight and a comonomer of 2-ethylhexyl (and those recited in [0081] of present specification) in an amount of 60-95% by weight, but does not reasonably provide enablement for any adhesive film formed of an adhesive composition 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787